Citation Nr: 0924288	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  06-27 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic left knee 
sprain, claimed as left knee chronic pain and retropatellar 
pain syndrome.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to an increased initial evaluation for 
degenerative disc disease of the lumbar spine, currently 
evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2002 until October 
2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran suffers from a left knee disability that was 
likely incurred in active service.

2.  The evidence does not demonstrate the currently diagnosed 
PTSD is related to the Veteran's active service.

3.  The Veteran's degenerative disc disease of the lumbar 
spine is not manifested by limitation of flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.

4.  The Veteran's degenerative disc disease of the lumbar 
spine is not manifested by mild incomplete paralysis of the 
sciatic nerve.

5.  There is no evidence the Veteran's degenerative disc 
disease of the lumbar spine resulted in incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the prior year.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a left 
knee disability have been approximated. 38 U.S.C.A. §§ 1101, 
1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

2.  The criteria for a grant of service connection for 
posttraumatic stress disorder have not been met. 38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).

3.  The criteria for an evaluation in excess of 20 percent 
for degenerative disc disease of the lumbar spine have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Code 5242, 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in October 2004, January 2005, 
March 2005, June 2006, October 2007 and May 2008 that fully 
addressed all notice elements.  Specifically, the October 
2004, January 2005, March 2005 and October 2007 letters 
addressed all claims and advised the Veteran of how to 
substantiate his claims and informed the Veteran of what VA 
would provide and what the Veteran was expected to provide.  
The January 2005 letter specifically addressed the claim for 
posttraumatic stress disorder and requested the Veteran 
complete a questionnaire concerning his inservice stressor.  
The June 2006 letter advised the Veteran of how VA determines 
the disability rating and effective date should the claims be 
granted and satisfies the notice requirement of Dingess v. 
Nicholson.  

Concerning the claim for a higher initial evaluation for the 
service-connected low back disability, the May 2008 letter 
addressed certain notification requirements increased rating 
claim.  The Board notes, however, that this is an appeal 
arising from the initial grant of service connection, and 
therefore the notice that was provided before service 
connection was granted was legally sufficient and VA's duty 
to notify the Veteran in this case has been satisfied. See 
Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007)  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  The Veteran submitted private 
medical records and newspaper articles in support of his 
claim.  VA examinations have been afforded to the Veteran 
when appropriate.  While the Veteran contends in his VA From 
9 that he has not been given the range of motion he requested 
to properly evaluated his service-connected low back 
disability, the Board notes that the numerous VA examinations 
evaluating his low back disability all contained range of 
motion studies, including the most recent VA examination, 
dated in April 2008. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, in May 2008 the Veteran advised the RO he had no 
additional evidence to submit.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).  Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Left Knee Disability

The Veteran seeks service connection for a left knee 
disability.  Having carefully considered the claim in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is at an 
approximate balance and the appeal will be allowed.

The Veteran has a current disability of left knee sprain as 
noted in the April 2008 VA examination.  An April 2006 VA x-
ray of the knee reflected moderate to severe narrowing of the 
knee joint space with mild to moderate flattening of the 
tibia plateaus with minimal osteophyci spurring and minimal 
degenerative spurring in the patella.  The remaining 
question, therefore, is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

Service treatment records reflect several injuries of the 
left knee and subsequent complaints and treatment for pain.  
A review of the record reflects four significant events 
during the Veteran's service.  First, the records include a 
line of duty report which reflects the Veteran was treated 
for patellar tendonitis in November 2002.  The March 2004 
line of duty report related the Veteran stepped in a hole and 
twisted his knee around September 2002 at Fort Benning, 
Georgia.  He was found to be in sound condition and the 
injury was deemed to have been incurred in the line of active 
duty.  Second, the Veteran was seen for a knee injury around 
January 2003, was diagnosed with a left knee sprain and was 
subsequently placed on temporary physical profile from 
January until February 2003.  Third, the record reflects the 
Veteran was again placed on temporary limited profile for 
left knee pain in June to July 2003.  Finally, the records 
reflect the Veteran was placed on permanent physical profile 
for left knee pain beginning in July 2003.  

Given the complaints and treatment for the left knee, the 
Veteran was referred to a medical evaluation board.  A 
January 2004 report of medical assessment performed in 
connection with the medical evaluation board noted complaints 
of worsening knee and back trouble.  The examining physician 
indicated the Veteran hurt his left knee in basic training 
and was reinjured the knee in Korea for 1 1/2 years.  He also 
described back trouble secondary to knee trouble.  Similarly, 
the Veteran reported a history of knee trouble and swollen 
and painful joints on the January 2004 report of medical 
history completed in connection with his separation from 
service.  The physician noted the Veteran had service-related 
knee and back injury that persisted.  The January 2004 
examination noted left ankle weakness but otherwise described 
the lower extremities as normal.  However, the examiner 
concluded there was knee pain and back pain secondary to the 
knee pain.  An April 2004 x-ray of the left knee concluded 
there was no specific bony abnormality but internal 
derangement could not be excluded.  An April 2004 magnetic 
resonance imaging test (MRI) of the left knee showed no gross 
evidence of any ligamentous or meniscal injury of the left 
knee.  The May 2004 medical evaluation board concluded there 
was left knee pain with no gross abnormality noted.  The 
physical evaluation board concluded the Veteran had chronic 
pain of he left knee, rated as slight and this combined with 
the chronic back pain prevented the reasonable performance of 
duties and the Veteran was separated from service.  

The remaining element is competent medical evidence of a 
nexus between the current disability and the inservice 
disease or injury.  By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Veteran underwent a VA examination in September 2004.  
The Veteran related he had left knee pain that began in 
service and described as excruciating.  X-ray and MRI done at 
that time were negative.  There was no instability.  The 
Veteran treated it with medication.  After examining the 
Veteran and records the Veteran brought the examiner 
concluded the Veteran had left knee retropatellar pain 
syndrome secondary to residuals of injury. 

A January 2005 VA outpatient treatment record noted treatment 
for left knee pain. The Veteran described pain in the left 
knee for 2 years after falling in Korea. He related he was 
evaluated while on active duty and was informed he had 
cartilage damage but no surgery was recommended. The 
diagnosis was chronic knee and low back pain.  

The Veteran underwent a VA examination in April 2005.  The 
examiner considered the Veteran's complains of pain of the 
knee since service.  After examination of the Veteran, the 
examiner concluded the Veteran had an injury while in Korea.  
He related there was no indication the Veteran had back 
problems prior to the fall.  A significant documentation of 
these in the claims file was noted.  It was opined that it 
was at least as likely as not that the pain in the lower back 
and the left knee were related to the fall.  The examiner 
then stated that the imaging of the left knee was negative 
and therefore the knee was most likely was a sprain ,which 
should have a good chance for recovery.  The examiner then 
stated that the left knee was not at least as likely as not 
due to active service.

An August 2005 VA outpatient treatment record noted 
subjective complaints of left knee pain since falling in 
Korea approximately two years prior to the visit.  He 
indicated he was informed he had cartilage damage in the left 
knee but no surgery was recommended.  The assessment was left 
knee pain.  

A March 2008 x-ray of the knee concluded there was no 
evidence of a fracture or dislocation, the soft tissues were 
unremarkable. No degenerative changes were recognized.

The Veteran underwent VA examination in April 2008.  The 
examiner considered the Veteran complaints of pain since 
service and reviewed the claims file.  After examining the 
Veteran the examiner concluded the Veteran had left knee 
chronic sprain with loss of motion.  He opined that the 
Veteran had a left knee injury documented tin service 
treatment records but an MRI was negative.  There was 
evidence of chronic complaint however there is no diagnosis.  
Veteran was definitely out of proportion on examination and 
there were no physical finding other than generalized pain 
and loss of motion.  The examiner indicated he believed it 
was possible he had a chronic knee sprain; however, due to 
the difficult history and discrepancies in the service 
treatment records and subsequent VA examination, there is 
some significant doubt.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim. 
However, under the "benefit-of-the- doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Specifically, although the April 2008 
examiner concluded there was significant doubt as to whether 
or not the knee condition was related to service, the record 
reflects that the Veteran sustained injuries of the left knee 
during service.  He was placed on permanent physical profile 
and was separated by a medical evaluation board, at least in 
part, for the chronic pain of the left knee.  The record also 
reflects the Veteran has complained of knee pain since that 
time.  Additionally, there are some records which generally 
indicated the current knee condition could be related to 
service.  For example the September 2004 VA examination 
generally related the knee pain to the injury in service.  
While these reports fail to provide a detailed rationale for 
the opinion, there is no evidence that rules out such an 
etiology.  Specifically, the April 2005 examination noted the 
knee pain was at least as likely as not related to service, 
then indicated it was not at least as likely as not related 
to service.  It has been observed that statements from 
doctors which are inconclusive as to the origin of a disease 
can not be employed as suggestive of a linkage between the 
current disorder and the claimed incident of military 
service. Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. 
Brown, 5 Vet. App. 104, 145-6 (1993).  The other negative 
opinion of record is the April 2008 VA examination.  
Significantly, this examiner did not entirely rule out the 
possibility that the knee disability was related to service.  
Rather, the examiner expressed some doubt as to the etiology 
based upon the difficult history and some discrepancies in 
the records.  Therefore, giving the Veteran the benefit of 
the doubt, the Board is of the opinion that there is enough 
evidence to support the claim and the appeal will be granted.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993).  Accordingly, service 
connection for a left knee disability is granted.

PTSD

The Veteran also seeks posttraumatic stress disorder.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).  
In October 2008, VA amended the provisions of 38 C.F.R. § 
3.304(f) by eliminating the requirement of evidence 
corroborating occurrence of the claimed in-service stressor 
in claims in which PTSD is diagnosed in service. 73 Fed. Reg. 
64208 (Oct. 2008).

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the Veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the Veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the Veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Therefore, the Veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

The Veteran has a current diagnosis of PTSD as reflected in 
VA outpatient treatment records.  The Veteran also has 
medical evidence which generally attributes the diagnosed 
PTSD to his service.  For example, in a June 2005 VA mental 
health record the physician based the diagnosis of PTSD on 
the Veteran's reports of traumatic events including an 
incident where people were injured during a maneuver exercise 
at Black Hawk Range in Korea.  The remaining question, 
therefore, is whether there is an inservice stressor and 
either evidence of combat service or corroborating evidence 
the stressor occurred.

A finding of combat service is significant because under 38 
U.S.C.A. § 1154(b), if the Veteran is found to have served in 
combat, VA shall accept as sufficient proof of a stressor 
satisfactory lay evidence if it is consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
the event. VA's General Counsel has held that the 
determination of whether a Veteran "engaged in combat with 
the enemy" depends on multiple factors, including the 
requirement that the Veteran participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality. The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case by case basis. VAOPGCPREC 12-99.  The 
General Counsel's opinion is binding on the Board. 38 
U.S.C.A. § 7104(c); 38 C.F.R. § 14.507.

In the present case, although the Veteran's Form DD 214 lists 
his military occupational specialty as that of an 
infantryman, the Veteran has not alleged he served in combat, 
nor is there any evidence of such service.  The Veteran's 
Form DD 214 does not reflect service in an area of combat.  
This form also illustrates the Veteran was not the recipient 
of any combat-related awards or decorations.  

Since the Board finds that the Veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  With regard 
to the question of a stressor, the Veteran's stressor 
statements described an incident while the Veteran was 
stationed at Panmon Jun, Korea around July or August 2003.  
He indicated he saw a live round explode near him and hit his 
friend, Private First Class (PFC) Hutchens, in the face, 
shoulders and neck.  He reported they were stationed with the 
C Company, 1st Battalion, 506th Infantry out of Camp Greaves, 
Korea.  He related he held his friend and kept him calm until 
he could be evacuated to an Army hospital.  He indicated Mr. 
Hutchens was the A company of the 566th Engineers and 
attached to the unit.  

The Veteran submitted a September 2006 letter of M.F.L. in 
support of his claim.  Mr. L relates that the Veteran was 
under his command in C company 1/506 infantry, at Camp 
Greaves, Republic of Korea.  Mr. L indicated he was the squad 
leader in August 2003 and described an incident when he 
conducted an urban operations/react to contact live fire 
exercise the Black Hawk Range.  Mr. L related the Veteran 
twisted his knee during this training requiring medical 
attention and a physical profile.  Around the same time the 
Veteran went down, one of the combat engineers conducting the 
breach was hit in the face by shrapnel, a few meters away 
from the position.  Mr. L related the Veteran underwent a 
permanent change of station without fully recovering and he 
was unsure of the Veteran's injury.  

Based upon the Veteran and Mr. L's report, the RO requested 
verification of the stressors through the U.S. Army and Joint 
Services Records Research Center or JSRRC (formerly the 
Department of the Army Center for Unit Records Research 
(CURR).  The initial response received in April 2008 
reflected that there were 16 accident reports for the period 
July through August 2003 concerning ground accidents in South 
Korea; however, none of these matched the incident described 
by the Veteran.  JSRRC requested further clarification as the 
Veteran had listed two different units.  A response received 
in January 2009 related that there were 129 ground accident 
reports from the period December 6, 2002 until December 6, 
2003.  None of the accidents that occurred at Camp Greaves 
involved a live round exploded during a live fire exercise at 
Black Hawk Range or involved PFC Hutchens.  There was a 
report involving a soldier from Company C, 1st Battalion, 
506th Infantry at Camp Graves.  This involved a soldier 
collapsing during foot march in August 2003.  

The evidence associated with the claims file does not provide 
an approximate balance of evidence such that the benefit of 
the doubt can be accorded to the Veteran as to corroboration 
of the stressors.  While the Veteran submitted a lay 
statement that purportedly corroborated his stressor, other 
evidence of record contradicts this statement.  Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be 
generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, 
facial plausibility of the testimony, and the consistency of 
the witness testimony.).  Mr. L and the Veteran are competent 
to describe what they saw during service.  Barr v. Nicholson, 
21 Vet. App. 303 (2007).  However, based upon the 
inconsistencies between the Veteran's statement, Mr. L's 
statement and the record, their report is not credible.  The 
record confirms the Veteran was stationed at Camp Greaves, 
Korea.  As outlined above, however, the service treatment 
records include several documentations of knee injuries and 
subsequent treatment for pain.  None of the injuries, 
however, occurred in August 2003, the time Mr. L indicated 
the stressor occurred.  Rather, the records reflect that the 
Veteran was placed on permanent profile for the left knee 
beginning in July 2003.  Furthermore, the Veteran never 
reported being injured at the time of the accident.  More 
significantly, a search by the JSRRC resulted in only one 
report for a soldier from the Veteran's unit at Camp Greaves.  
JSRRC was unable to confirm the Veteran's report of the 
incident as none of the accidents from Korea involved PFC 
Hutchens.  

Thus, the Veteran has several diagnoses of PTSD which relate 
the condition generally to the Veteran's claimed inservice 
stressors.  Nevertheless, with respect to PTSD, credible 
evidence that the claimed in-service stressors actually 
occurred is still required, and credible supporting evidence 
cannot consist solely of after- the-fact medical nexus 
evidence. See Moreau v. Brown, 9 Vet. App. 389, 396 (1996); 
38 C.F.R. § 3.304(f).  In this case, there is no credible 
evidence that the claimed stressors occurred.  While VA is 
obligated to assist a claimant in the development of a claim, 
there is no duty for it to prove the claim.  If a claimant 
wishes assistance, he cannot passively wait for it in 
circumstances where he should have information that is 
essential in obtaining the putative evidence. Wamhoff v. 
Brown, 8 Vet. App. 517 (1996).

Furthermore, although the Veteran related he was treated for 
PTSD at Bennett Mental Health Center in Fort Hood, service 
treatment records, including records from this facility, fail 
to reflect a diagnosis of PTSD during service.  Accordingly a 
grant of PTSD based upon inservice treatment is not 
warranted.  

Therefore, the preponderance of the evidence is against the 
Veteran's claim for service connection for PTSD.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply. 38 U.S.C.A. § 
5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Evaluation

The Veteran seeks an increased evaluation for the 
degenerative disc disease of the lumbar spine.  The RO 
granted service connection for this disability in a September 
2005 rating decision.  At that time a 20 percent evaluation 
was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5242.  The Veteran contends the current rating evaluation 
does not accurately reflect the severity of his disability.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
Veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The Veteran's degenerative disc disease of the lumbar spine 
was evaluated under Diagnostic Code 5242 for degenerative 
arthritis of the spine.  The Schedule for Rating Criteria 
indicates that disabilities of the spine under Diagnostic 
Codes 5235 to 5243 will be evaluated under a General Rating 
Formula for Diseases and Injuries of the Spine. This General 
Rating Formula assigns evaluations with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by the residuals of 
the injury or disease.  Under this formula, a 20 percent 
evaluation is for assignment when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees or with a combined range of motion 
not greater than 120 degrees or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis or 
abnormal kyphosis.  A 40 percent evaluation is for assignment 
when forward flexion of the thoracolumbar spine is 30 degrees 
or less or for favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is for 
assignment upon a showing of unfavorable ankylosis of the 
entire thoracolumbar spine.

A note after the General Rating Formula for Diseases and 
Injuries of the Spine specifies that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately evaluated 
under an appropriate Diagnostic Code.  Note (2) to the 
General Rating Formula explains that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The Board 
must also consider a Veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes. 38 C.F.R. §§ 4.40, 4.45; See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Another potentially applicable Diagnostic Code is Diagnostic 
Code 5293 for intervetebral disc syndrome.  Under Diagnostic 
Code 5293, a 20 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks during the past twelve 
months; a 40 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past twelve 
months; and a 60 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  That Diagnostic Code 
also provides an alternative method for evaluating 
intervertebral disc syndrome by providing for separate 
evaluations for chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities in assigning whichever method results in the 
higher evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5293.

The Veteran was afforded a VA examination in April 2005 to 
assess the presence and severity of his back disability.  The 
Veteran described pain in the lower back since service.  He 
related some numbness in the bilateral legs and lateral and 
medial aspects of both thighs.  He denied bowel or bladder 
involvement.  He denied any specific treatment therapy or 
physical therapy.  Clinical examination reflected the gait 
was antalgic.  He did not use ambulatory aids but walked with 
a knee brace.  The spine had paraspinous tenderness 
particularly in the right side of the lower lumbar spine.  He 
had 0-60 degrees of forward flexion, which became painful at 
60 degrees.  He had 0 to 20 degrees extension.  There was 0-
20 degrees of right sided bending, that was slightly more 
painful.  There was 0-10 degrees of left and right lateral 
rotation.  He was unable to toe or heel walk.  Deep tendon 
reflexes were 1+ in the bilateral lower extremities.  
Babinski was negative.  Straight leg raise caused pain in the 
low back and some mild pain radiating down the posterior 
aspect of the right thigh.  Strength was 5/5 in the right and 
4/5 in the left.  An x-ray of the back dated in a March 2005 
showed well maintained disk heights and no significant 
degenerative changes.  A review of the claims file reflected 
an April 2004 MRI that demonstrated generalized disk bulge 
and degenerative disk disease and facet osteoarthritis at L4-
5.  There was also a small generalized disk bulge and small 
central disk extrusion noted that caused severe central canal 
stenosis.  There was also mild facet osteoarthritis at L5-S1.  
The examiner concluded the Veteran's back was at least as 
likely a not related to the fall in service.  

An April 2006 VA outpatient treatment record noted the 
Veteran had problems with his knee and low back.  He 
described bilateral paresthesia since a fall in Korea in 
2002.  He treated with medication.  Clinical examination 
reflected positive prominence of the right sided paraspinous 
muscles as compare to the left.  There was positive 
tenderness overlying the paraspinous lumbar muscles and left 
sacroiliac joint.  Range of motion was decreased.  An x-ray 
of the spine showed a combination of degenerative changes and 
other factors produce canal stenosis at L5-S1 and minimal 
foraminal stenosis.  There were mild degenerative changes 
elsewhere.  The assessment was low back pain with bilateral 
radiculopathy spinal and foraminal stenosis on MRI.

A June 2006 VA outpatient treatment record noted low back 
pain.  The Veteran denied prior surgeries.  The Veteran also 
reported radiculopathy, greater on the left side and 
indicated he feet felt numb.  Clinical examination reflected 
gait was steady and posture was erect.  Straight leg raise 
was positive in sitting and supine position.  There was 
decreased motor strength on all muscle groups of the legs and 
feet at 4/5 and decreased pin on fourth toe on the right and 
fourth and fifth toe of left. Decreased pin was also noted on 
the left leg, non focal to mid thigh.  Deep tendon reflexes 
were 1+ throughout.  No clonus was noted and toes were 
downgoing.  Heel and toe walking was okay.  The Veteran had 
mild spondylolisthesis of L4 over l5 and canal and foraminal 
stenosis at that level.

The Veteran was afforded a VA examination in April 2008 to 
assess the severity of the low back.  The examiner considered 
the Veteran's complaints of pain and radiculopathy to the 
bilateral lower extremities.  The Veteran denied a history of 
urinary or bowel involvement or erectile dysfunction.  He 
reported bilateral numbness and paresthesias.  He descried 
decreased motion, stiffness and pain but denied fatigue, 
weakness and spasms.  The severity of the pain was rated as 
moderate and described as dull.  The pain radiated to the 
bilateral hips and to the feet.  The Veteran denied any 
incapacitating episodes in the last year.  

Clinical examination reflected no spasms, atrophy, guarding 
or weakness.  There was evidence of pain on motion and 
tenderness.  Posture was normal and gait was antalgic with 
poor propulsion.  There was no evidence of gibus, kyphosis, 
list or lumbar flattening, lumbar lordosis, scoliosis or 
reverse lordosis.  Motor examination was 5/5 for hip flexion 
and extension bilaterally and 4/5 in knee extension, ankle 
dorsiflexion, ankle plantar flexion and great toe extension.  
Muscle tone was described as normal and no atrophy was noted.  
Sensory examination noted 1/2 pinprick and light touch in the 
left leg at the left lateral foot.  The right leg was normal.  
Reflexes were normal throughout.  There was no evidence of 
ankylosis.  Active flexion was found from 0 to 60 degrees 
with pain beginning at 40 degrees.  Passive flexion was noted 
to be 0 to 80 degrees.  There was 0 to 10 degrees of active 
extension with pain from 5-10 degrees.  Passive extension was 
found from 0-15 degrees.  There was no additional loss of 
motion with repetitive use of the joint.  There was lateral 
flexion and rotation from 0-30 degrees with pain from 20 to 
30 degrees.  Lasegue's sign was not positive.  Imaging showed 
mild degenerative joint disease.  The diagnosis was lumbar 
degenerative disc disease.  There was no effect on feeding, 
bathing, dressing, toileting or grooming.  The examiner noted 
a mild effect on chores, shopping, recreation and traveling 
and a moderate effect on exercise and sports.  The examiner 
concluded the Veteran had a mild to moderate lumbar spine 
condition with negative straight leg raise bilaterally and 
normal deep tendon reflexes.  The extent of radiculopathy was 
significant per history but physical findings were not 
significant other than decreased range of motion and pain.  
Strength was decreased;  however, the examiner opined that 
the Veteran's effort did not seem sincere, and that the 
apparent Veteran decrease in strength was out of proportion 
on exam.  

Other VA outpatient treatment records and private medical 
records reflect complaints of back pain and radiculopathy; 
however, these records do not contain findings which can be 
applied to the rating schedule and as such they are not 
probative on this inquiry.

Evaluating the evidence in light of the above rating 
criteria, the Board finds a higher 40 percent evaluation is 
not warranted.  Clinical findings during this period fail to 
demonstrate that the degenerative disc disease of the lumbar 
spine manifested with limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less or caused favorable 
ankylosis of the entire thoracolumbar spine.  In fact, the 
most recent April 2008 VA examination clearly demonstrated 
flexion of the lumbar spine to 60 degrees with pain and to 40 
degrees without pain.  The prior April 2005 VA examination 
also reflected flexion to 60 degrees.  Furthermore, none of 
the records describe ankylosis of the spine to warrant a 
higher evaluation.   

The Board similarly finds that the Veteran is not entitled to 
a higher evaluation under the criteria for intervertebral 
disc syndrome.  The evidence has not demonstrated that the 
Veteran's lumbar spine disability has produced any 
incapacitating episodes during the past year.  In fact, 
during the April 2008 VA examination the Veteran denied 
incapacitating episodes.  Significantly, there is no 
indication in the medical records that a physician prescribed 
bed rest or that the Veteran required treatment by a 
physician for acute signs and symptoms of intervertebral disc 
syndrome.

The Board considered whether an increased evaluation could be 
granted based upon the granting of a separate neurologic 
disability related to the lumbar spine.  In this regard, the 
records reflect complaints of bilateral radiculopathy.  While 
the April 2008 VA examination noted some decreased sensation, 
no radiculopathy was confirmed by the MRI.  Furthermore, the 
examiner noted that the extent of radiculopathy was 
significant per history, but physical findings were not 
significant other than decreased range of motion and pain.  
Therefore, at best, there are subjective complaints of 
radiculopathy, with no objective findings of slight, 
incomplete paralysis of the sciatic nerve, to warrant a 
separate rating.  Nor is the Veteran shown to have any 
associated bowel or bladder impairment that would warrant a 
separate evaluation.

The evidence reflects the Veteran has repeatedly complained 
of pain and limitation of motion associated with his lumbar 
spine disability.  The VA outpatient treatment records 
indicate the Veteran has been treated with medication, a 
transcutaneous electrical nerve stimulation unit and a back 
brace.  However, the VA examinations have considered the 
result of pain on the Veteran's range of motion.  For 
example, the April 2005 examination found pain only at the 
endpoint of 60 degrees of flexion.  The April 2008 examiner 
found there was painful motion from 40 to 60 degrees of 
flexion.  He further noted that the effects of repetitive 
motion and found that repeated motion and fatigue did not 
result in any additional limitation of motion.  Even applying 
the more limited finding of flexion to 40 degrees to reflect 
the Veteran's pain, this still exceeds the 30 degrees 
required for a higher 40 percent rating.  Therefore, as the 
20 percent evaluation assigned contemplates the effects of 
the Veteran's complaints of pain, fatigue, swelling and 
weakness, an increased evaluation based solely on pain is not 
warranted. 38 C.F.R. § 4.45, 4.71a, Diagnostic Codes 5260, 
5261; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate. However, 
in the present case, the Veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  Therefore, the 
preponderance of the evidence is against the Veteran's claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

When either a claimant or the evidence of record suggests 
that a schedular rating may be inadequate, the Board must 
specifically adjudicate the issue of whether referral for an 
extraschedular rating is warranted. 38 C.F.R. 3.321(b); see 
Barringer v. Peake, 22 Vet. App. 242 (2008); Colayong v. 
West, 12 Vet. App. 524, 536 (1999).  The Board may determine, 
in the first instance, that a Veteran has not presented 
evidence warranting referral for extraschedular 
consideration, provided that it articulates the reasons or 
bases for that determination. Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

The Court of Appeals for Veterans Claims recently set forth a 
three-step analysis for determining whether an extra-
schedular evaluation is appropriate. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the claimant's disability picture is adequately contemplated 
by the rating schedule. Id.  Under the approach prescribed by 
VA, if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate and 
no referral is required.  If, however, the symptoms are not 
adequately contemplated by the rating criteria, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified 
in the regulations as "governing norms." Id. at 115-16; see 
also 38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalization).  When the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for a determination 
of whether, to accord justice, the claimant's disability 
picture requires the assignment of an extraschedular rating. 
Id. At 116

In the present case, the Veteran reported his degenerative 
disc disease was more severe than the 20 percent evaluation 
reflected.  He related symptoms of pain, tenderness, 
stiffness, limited motion, and radiculopathy.  Examining the 
Veteran's symptoms and the symptoms of the rating criteria 
reflects that the General Rating Formula for Diseases and 
Injuries of the Spine appears adequate to rate the Veteran's 
complaints and symptoms.  The rating criteria reasonably 
describe the Veteran's disability level and symptomatology 
throughout the rating period on appeal.  In fact, the Veteran 
has not alleged and the record does not reflect that he has 
any symptoms which are not contemplated by rating schedule.  
Rather, all of his symptoms are contemplated by the General 
Rating Formula for Diseases and Injuries of the Spine.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms." The record does not show that the Veteran 
has required frequent hospitalizations for his service-
connected low back disability.  Additionally, there is not 
shown to be evidence of marked interference with employment 
due to the disability.  Moreover, there is no evidence in the 
medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disability at issue causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating. See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

Service connection for a left knee disability is granted.

Service connection for PTSD is denied.

An evaluation in excess of 20 percent for degenerative disc 
disease of the lumbar spine is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


